                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHARLES BAIRD, et al.,                             Case No. 17-cv-01892-HSG
                                   8                      Plaintiffs,                       ORDER RE SEALING OF ORDER ON
                                                                                            MOTION FOR CLASS
                                   9              v.                                        CERTIFICATION, MOTION TO
                                                                                            STRIKE, DAUBERT MOTION, AND
                                  10     BLACKROCK INSTITUTIONAL TRUST                      MOTIONS TO FILE UNDER SEAL
                                         COMPANY, N.A., et al.,
                                  11
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           The Court’s order on Plaintiffs’ motion for class certification, motion to strike, Daubert

                                  14   motion, and the administrative motions to file under seal, Dkt. No. 360, shall remain under seal

                                  15   until February 25, 2020 at noon, after which it will be filed on the public docket. If the parties

                                  16   believe any references to sealed materials need to be redacted, the parties are directed to file by

                                  17   February 21, 2020 at noon a joint proposed set of redactions along with a table for each item

                                  18   sought to be sealed and the corresponding citations to where the material has already been ordered

                                  19   sealed. The parties may file their joint proposed set of redactions via an administrative motion to

                                  20   file under seal.

                                  21           The parties should not seek redaction of any information that is now publicly available (for

                                  22   example, information contained in the public transcript of the hearing on the motion for class

                                  23   certification, Dkt. No. 347, or the Court’s order on Defendants’ motions to dismiss, Dkt. No. 340).

                                  24   Overbroad requests will be denied, and the parties should narrowly tailor any requests for sealing.

                                  25           IT IS SO ORDERED.

                                  26   Dated: 2/11/2020

                                  27                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  28                                                    United States District Judge
